313 F.2d 638
John H. LEE and Miss Teenage America, Inc., Appellants.v.Scott REYNOLDS, and Teen America Associates, Inc., Appellees.
No. 19914.
United States Court of Appeals Fifth Circuit.
March 6, 1963.

Appeal from the United States District Court for the Northern District of Texas, Sarah Tilghman Hughes, Judge.
William C. Odeneal, Jr., Odeneal & Odeneal, Dallas, Tex., for appellants.
Royal H. Brin, Jr., Dallas, Tex., Strasburger, Price, Kelton, Miller & Martin, Dallas, Tex., of counsel, for appellees.
Before HUTCHESON, RIVES and GEWIN, Circuit Judges.
PER CURIAM.


1
In this case the appellants complain of the judgment of the trial court refusing to grant an injunction and to award damages for an alleged misappropriation of a trade name claimed by the appellants. Upon a careful review of the record, we believe that the findings of fact and conclusions of law of the trial court are correct, and accordingly the judgment is


2
Affirmed.